             Case 14-37842                   Doc          Filed 01/06/21                Entered 01/06/21 11:33:00                           Desc Main
                                                              Document                  Page 1 of 5

Fill in this information to identify the case:

Debtor 1
                           Marnie Beilin

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              14-37842



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Community Loan Servicing, LLC                                             Court claim no. (if known):           14


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       8360                                             Must be at least 21 days after             02/01/2021
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                          $751.30
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $331.80                                        New escrow payment:        $330.28


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                     %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                             page 1
            Case 14-37842                 Doc       Filed 01/06/21                 Entered 01/06/21 11:33:00                Desc Main
                                                        Document                   Page 2 of 5



Debtor 1            Marnie Beilin                                                             Case number (if known)   14-37842
                    First Name        Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Joel P. Fonferko                                                                         Date        1/6/2021
    Signature



Print                  Joel P. Fonferko                                                              Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-One@il.cslegal.com

                                                                                                                                        File #14-14-19897




This notice of payment change is being filed in the interest of completeness in the court record. In order to comply in good
faith with FRBP 3002.1(b), and to compensate the Debtor for the missed filed Payment Change Notice, the Debtor shall receive
the benefit of the decrease and any differences in payments submitted shall be credited towards debtor’s payoff. Upon the
new effective date debtor or the estate shall be solely responsible for the entire new payment amount until further
adjustment.




Official Form 410S1                                                Notice of Mortgage Payment Change                                      page 2
    Case 14-37842           Doc       Filed 01/06/21   Entered 01/06/21 11:33:00   Desc Main
                                          Document     Page 3 of 5

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
January 6, 2021 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on January 6, 2021.

M O Marshall, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by
electronic notice through ECF
Marnie Beilin , Debtor(s), 308 W. Frontage Road Unit C, Northfield, IL 60093
Ben L. Schneider, Attorney for Debtor(s), 8424 Skokie Blvd. Suite 200, Skokie, IL 60077 by
electronic notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-14-19897

NOTE: This law firm is a debt collector.
         Case 14-37842                       Doc       Filed 01/06/21 ANTICIPATED
                                                                        Entered 01/06/21  11:33:00 Desc Main
                                                                                  ESCROW ACCOUNT DISBURSEMENTS
                                                           Document
                                               P.O. Box 331409          Page
                                                                       COUNTY  4
                                                                              TAX
                                                                       HAZARD INS
                                                                                 of 5                   $3,009.23
                                                                                                          $450.48
                                               Miami FL 33233-1409                    Total                                                $3,459.71
                                                                                                                           $3,459.71 / 12 months =
                                                                                      Escrow Payment Calculation                   $288.31
     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
     AND CHANGE OF PAYMENT NOTICE PREPARED FOR
     ACCOUNT NUMBER:
                                                                                 PERSONAL INFORMATION REDACTED
     ESCROW ANALYSIS DATE: 11/09/2020
                                                                                               NEW PAYMENT IS AS FOLLOWS:
                                                                                               Principal and Interest                          $421.02
                                                                                               Required Escrow Payment                         $288.31
                                                                                               Shortage/Surplus Spread                          $41.97
Marnie Beilin                                                                                  Optional Coverages
C/O Ben L Schneider                                                                            Buydown or Assistance Payments
8424 Skokie Blvd Ste 200                                                                       Other
Skokie, IL 60077-2568
                                                                                               Total Payment                                    $751.30
                                                                                               New Payment Effective Date:                   02/01/2021
                                                                                               Current Payment Due Date:                     02/01/2021

     This statement provides a detailed summary of activity related to your escrow account. Community Loan Servicing maintains your
     escrow account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be
     disbursed from your account over the next twelve months are summarized above.

                                                 ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

     The following estimate of activity in your escrow account from 02/2021 through 01/2022 is provided for your information. All payments
     we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
     Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
     with the actual activity in your account at the end of the next escrow account computation year.

         PAYMENTS TO                                      PAYMENTS FROM                                                       ESCROW ACCOUNT
       ESCROW ACCOUNT       ------------------------     ESCROW ACCOUNT          ------------------------                         BALANCE
                                   MIP/PMI             FLOOD  HAZ. INS. WIND INS.           TAXES             TAX DESC.     PROJECTED    REQUIRED
     MONTH
     STARTING BAL                                                                                                                 $66.651      $2,081.232
     FEB 21       $288.31                                                                     $1,627.09     COUNTY TAX-1       $1,272.13-        $742.45
     FEB 21                                                          $37.54                                                    $1,309.67-        $704.91
     MAR 21       $288.31                                            $37.54                                                    $1,058.90-        $955.68
     APR 21       $288.31                                            $37.54                                                      $808.13-       $1,206.45
     MAY 21       $288.31                                            $37.54                                                      $557.36-       $1,457.22
     JUN 21       $288.31                                            $37.54                                                      $306.59-       $1,707.99
     JUL 21       $288.31                                                                     $1,382.14     COUNTY TAX-2       $1,400.42-         $614.16
     JUL 21                                                         $37.54                                                     $1,437.96-*        $576.62 LP
     AUG 21       $288.31                                           $37.54                                                     $1,187.19-         $827.39
     SEP 21       $288.31                                           $37.54                                                       $936.42-       $1,078.16
     OCT 21       $288.31                                           $37.54                                                       $685.65-       $1,328.93
     NOV 21       $288.31                                           $37.54                                                       $434.88-       $1,579.70
     DEC 21       $288.31                                           $37.54                                                       $184.11-       $1,830.47
     JAN 22       $288.31                                           $37.54                                                         $66.66       $2,081.24
     Total                                                         $450.48                    $3,009.23

     (1) Your current escrow balance is negative $109.13. To project the next year’s tax and insurance payment we added $288.40 for
     payments not yet made and subtracted $112.62 for disbursement not yet made. This brings your projected starting balance to $66.65
     (see breakdown on next page).

     (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $576.62 (cushion) which is 1/6 of the
     anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
     permitted (excluding MIP/PMI).

     (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be negative $1,437.96. Your bankruptcy escrow
     claim amount of $0.00 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy
     escrow claim amount and cushion is $2,014.58. This results in a shortage once all the payments not yet made for the tax and
     insurance portion are received.

     (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
     balance of $2,081.23 to arrive at the lowest (LP) required escrow balance.

     This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
     date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
     (and insurance if applicable) that will come due after your current bankruptcy filing date.

     IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
     ATTORNEY.




                                                                                  ESCROW SHORTAGE REMITTANCE FORM

                                                   Name: Marnie Beilin
                                                   Account Number:                                           Escrow Shortage Amount: $2,014.58

                                                   Your escrow shortage has been spread over a 48 month period, which may result in an increase
                                                   in your payment. If you choose to pay your Escrow Shortage Amount in a lump sum, please
                                                   include your account number on your check, and mail this coupon with your remittance to:


                                                         COMMUNITY LOAN SERVICING, LLC                               Amount Enclosed: $______________
                                                         P.O. BOX 740410
                                                         Cincinnati, OH 45274-0410




                                                   Your new payment will then be: $709.33.
     Case 14-37842    Doc ACCOUNT
              ANNUAL ESCROW Filed 01/06/21
                                   DISCLOSURE Entered
                                              STATEMENT01/06/21
                                                        - ACCOUNT 11:33:00
                                                                  HISTORY                                                    Desc Main
Account Number:                 Document      Page
                                                Name:5 of 5Beilin
                                                     Marnie
This is a statement of actual activity in your escrow account from 01/2020 through 01/2021. Last year's projections are next to
the actual activity. Your mortgage payment for the past year was $720.78 of which $421.02 was for principal and interest and
$299.76 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate either in the date or the
amount. An 'E' indicates a projected disbursement or payment.
Your anticipated low point may or may not have been reached based on one or more of the following factors:
               PAYMENT(S)                                       TAXES                                        INSURANCE
• Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
  less than OR greater than expected         changed                                        •   Coverage changed
• Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
  earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later
• Previous overage was returned to           • Tax bill paid earlier OR later than              than expected
  escrow                                     expected                                       •   Premium was not paid
• Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
  entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                             • New tax escrow requirement paid                  paid
                                                                                            •   Force placed insurance premium paid
          PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL.        COMPARISON
           PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED           ACTUAL
MONTH
STARTING BAL                                                                                                    $1,809.44      $1,972.74
JAN 20       $288.40       $1,387.21- *                $41.87           $0.00   *    HAZARD INSUR               $2,055.97        $585.53
JAN 20                                                                 $42.64   *     HAZARD INS                $2,055.97        $542.89
FEB 20       $288.40           $0.00 *              $1,375.17       $1,627.09   *    COUNTY TAX-1                 $969.20      $1,084.20-
FEB 20                                                 $41.87           $0.00   *    HAZARD INSUR                 $927.33      $1,084.20-
FEB 20                                                                 $38.51   *     HAZARD INS                  $927.33      $1,122.71- L
MAR 20       $288.40         $299.76 *                 $41.87           $0.00   *    HAZARD INSUR               $1,173.86        $822.95-
APR 20       $288.40         $299.76 *                 $41.87           $0.00   *    HAZARD INSUR               $1,420.39        $523.19-
APR 20                                                                 $75.22   *     HAZARD INS                $1,420.39        $598.41-
MAY 20       $288.40         $299.76 *                 $41.87           $0.00   *    HAZARD INSUR               $1,666.92        $298.65-
MAY 20                                                                 $38.23   *     HAZARD INS                $1,666.92        $336.88-
JUN 20       $288.40         $299.76 *                 $41.87           $0.00   *    HAZARD INSUR               $1,913.45         $37.12-
JUN 20                                                                 $36.99   *     HAZARD INS                $1,913.45         $74.11-
JUL 20       $288.40         $599.52 *              $1,583.18       $1,382.14   *    COUNTY TAX-2                 $618.67        $856.73-
JUL 20                                                 $41.87           $0.00   *    HAZARD INSUR                 $576.80        $856.73-
JUL 20                                                                 $38.23   *     HAZARD INS                  $576.80        $894.96-
AUG 20       $288.40           $0.00 *                 $41.87           $0.00   *    HAZARD INSUR                 $823.33        $894.96-
AUG 20                                                                 $38.23   *     HAZARD INS                  $823.33        $933.19-
SEP 20       $288.40         $299.76 *                 $41.87           $0.00   *    HAZARD INSUR               $1,069.86        $633.43-
SEP 20                                                                 $36.99   *     HAZARD INS                $1,069.86        $670.42-
OCT 20       $288.40         $599.52 *                 $41.87           $0.00   *    HAZARD INSUR               $1,316.39         $70.90-
OCT 20                                                                 $38.23   *     HAZARD INS                $1,316.39        $109.13-
NOV 20       $288.40         $288.40 E                 $41.87          $37.54   *E   HAZARD INSUR               $1,562.92        $141.73
DEC 20       $288.40           $0.00 *                 $41.87          $37.54   *E   HAZARD INSUR               $1,809.45        $104.19
JAN 21                                                                 $37.54   *E   HAZARD INSUR               $1,809.45         $66.65
Total      $3,460.80       $1,599.03                $3,460.79       $3,505.12
                                                         * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                    'E' = projected disbursement or payment
                                                                                                                 ‘L’ = Lowest Escrow Balance
Starting Projected Escrow Balance:
Current Escrow Balance                      $109.13-
Payments Not Yet Made                       $288.40
Disbursements Not Yet Made                  $112.62
Projected Escrow Balance                     $66.65

At the time of your escrow account review, your expected lowest balance was $576.80 (cushion) or 1/6 of the anticipated
escrow payment. Your actual lowest escrow balance was negative $1,122.71, as shown in the above "Account History".

Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
pay the mortgage debt.

Community Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will
be used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
under Title 11 of the United States Code, this notice is for compliance with non-bankruptcy law and/or informational purposes
only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
Community Loan Servicing, LLC., NMLS no. 2469.

Should you require additional information, please call Customer Service: 1-800-457-5105
Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
www.communityloanservicing.com

The following mailing address must be used for all Error Notices & Information Requests: Community Loan Servicing,
LLC, Customer Support, 4425 Ponce De Leon Boulevard, 5th Floor, Coral Gables, FL 33146.
